Exhibit 10.1

Amendment and Termination and Release of Guaranty
      
THIS AMENDMENT AND TERMINATION AND RELEASE OF GUARANTY (this "Release") is made
as of January 31, 2008 by and among MANCHESTER SECURITIES CORPORATION
(“Manchester”) and ALEXANDER FINANCE L.P. (“Alexander” and together with
Manchester, the “Lenders”), ILLINOIS SUPERCONDUCTOR CANADA CORPORATION (“ISCC”)
and SPECTRAL SOLUTIONS, INC. (“Spectral” and together with ISCC the
"Guarantors") and ISCO INTERNATIONAL, INC. (the "Borrower").


WITNESSETH:


WHEREAS, Borrower has borrowed funds (collectively, the “Notes”) from the
Lenders pursuant to a Third Amended and Restated Loan Agreement, dated November
10, 2004, as amended (the “Loan Agreement”), and a Securities Purchase
Agreement, dated June 22, 2006 (the “Securities Purchase Agreement”), each such
agreement by and among Borrower and the Lenders;


WHEREAS, the Borrower’s obligations to the Lenders under the Notes are secured
by a perfected first lien on certain assets of the Borrower and the Guarantors,
as wholly-owned subsidiaries of the Borrower, under a Fourth Amended and
Restated Security Agreement, dated June 22, 2006 as amended (the “Security
Agreement”) by and among the Borrower, the Lenders, the Guarantors, and
Manchester as collateral agent;


WHEREAS, each of the Guarantors guaranteed and became surety for the obligations
of the Borrower to the Lenders (the "Obligations") on the terms and conditions
set forth in a separate Fourth Amended and Restated Guaranty, dated June 22,
2006, as amended (each a “Guaranty” and together, the "Guaranties");


WHEREAS, neither of the Guarantors has any assets and the Company intends to
dissolve each of the Guarantors as promptly as practicable following execution
of this Release;


WHEREAS, the Borrower and the Guarantors have requested that the Lenders release
each of the Guarantors from their obligations under the Security Agreement and
the Guaranties, and the Lenders are willing to do so on the terms and conditions
set forth in this Release;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, and intending to be legally bound hereby, the parties hereto
agree as follows:


1.  Borrower and each of the Guarantors represent and warrant that each such
Guarantor has no assets.


2. Effective on the date hereof, the Lenders, jointly and severally, hereby
forever and irrevocably release and discharge each of the Guarantors from each
and every one of the terms and conditions of their respective Guaranties and
agree that the Guaranties are forever and irrevocably released and terminated in
their entirety including those provisions of the Guaranties which, by their
terms, survive the termination of the Guaranties.


3.  Effective on the date hereof, (i) each Lender hereby releases the security
interest in any and all assets of each Guarantor, and (ii) the terms and
conditions, relating to, and the obligations of, the Guarantors under the
Security Agreement are hereby irrevocably terminated, including, without
limitation, the termination of any security interest in Collateral, as that term
is defined in the Loan Documents, owned or hereafter acquired by any one or both
Guarantors, and the Security Agreement, the Loan Agreement, and the Securities
Purchase Agreement shall each be amended to delete any and all references to the
Guarantors, whether or not in such capacity as guarantor of the Borrower’s
obligations to the Lenders.


4.  Borrower and its counsel are hereby authorized by each Lender to file any
UCC financing statement termination or release deemed reasonably necessary by
Borrower to reflect the release and termination of the Guaranties and the
Lenders’ security interests under the Security Agreement.
 
5.  The Lenders shall as soon as practicable following execution of this
Agreement return to Borrower all certificates representing capital stock and/or
other securities of each of the Guarantors and related stock powers that have
been pledged to the Lenders as collateral under the Security Agreement.
 
6.  The Borrower hereby represents and warrants that (a) all of its
representations and warranties in the agreements, instruments and documents
evidencing or securing the Obligations, including the Security Agreement, the
Loan Agreement and the Securities Purchase Agreement (collectively, the "Loan
Documents") are true and correct, (b) no default or Event of Default exists
under the Loan Documents and no circumstances exist which, with the passage of
time or the giving of notice or both, would become or constitute a default or an
Event of Default under the Loan Documents, and (c) this Release has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.


7.  The Lenders, jointly and severally, hereby completely remise, release,
relinquish, waive and discharge, jointly and severally, the Borrower and the
Guarantors, and each such corporation’s respective officers, directors,
shareholders, partners, members, employees, agents, affiliates and successors
and assigns (collectively, the “Borrower Released Parties”) from all suits,
charges, debts, dues, losses, bills, covenants, contracts, promises, agreements,
variances, trespasses, expenses, claims, liabilities, demands and causes of
action, known or unknown, filed or contingent, whether in law or equity, direct
or indirect, matured or not matured (“Liabilities”), which the Lenders ever had,
now have, or hereinafter can or may have, against the Borrower Released Parties,
with respect to any Liabilities incurred in connection with, relating to or
otherwise arising out of the Guarantors’ obligations under the Guarantees and
the other Loan Documents.


8.  The Borrower and the Guarantors, jointly and severally, hereby completely
remise, release, relinquish, waive and discharge, jointly and severally, the
Lenders, each Lender’s parents and subsidiaries and each such corporation’s
respective officers, directors, shareholders, partners, members, lenders,
employees, agents, affiliates and successors and assigns (collectively, the
“Lender Released Parties”) from all Liabilities which the Borrower or the
Guarantors ever had, now have, or hereinafter can or may have, against the
Lender Released Parties with respect to any Liabilities incurred in connection
with, relating to or otherwise arising out of the Lenders respective obligations
to the Guarantors under the Guarantees and the other Loan Documents.


9.  Borrower covenants to dissolve each of the Guarantors as promptly as
practicable following execution of this Release.


10.  In case any provision of this Release shall be invalid, illegal, or
unenforceable, it shall to the extent practicable be modified so as to make it
valid, legal and enforceable and to retain as nearly as practicable the intent
of the parties, and the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


11.  This Release will be binding upon and inure to the benefit of the
Guarantors, the Borrower and the Lenders and their respective heirs, executors,
administrators, successors and assigns.


12.  This Release shall not become effective and each of the Guarantors shall
continue to be liable to the Lenders under all of the terms and provisions of
their respective Guaranties until such time as the Lenders shall have received a
copy of this Release executed by the Borrower and each of the Guarantors.
 
13.  Except as modified hereby, the terms and provisions of the Loan Documents
remain unchanged and in full force and effect.  Except as expressly provided
herein, this Release shall not constitute an amendment, waiver, consent or
release with respect to any provision of the Loan Documents, a waiver of any
default or Event of Default thereunder, or a waiver or release of any of the
Lenders’ rights and remedies (all of which are hereby reserved).  The Borrower
expressly ratifies and confirms the confession of judgment and waiver of jury
trial provisions (if applicable).


14.  Each Lender agrees to promptly deliver all documents and take all actions
reasonably necessary and requested by Borrower or any Guarantor to effect the
terms of this Release.


15. This Release may be signed in any number of counterpart copies and by the
parties hereto on separate counterparts, but all such copies shall constitute
one and the same instrument.



--------------------------------------------------------------------------------


WITNESS the due execution hereof as a document under seal, as of the date first
written above.


BORROWER:


WITNESS /
ATTEST:                                                                                                
ISCO INTERNATIONAL, INC.


__/s/ Amr
Abdelmonem_________________                                                                                                
By:_/s/ Frank Cesario_________________
(SEAL)
Print Name:_Amr
Abdelmonem____________                                                                                                
Print Name:__Frank Cesario_____________


Title:__CTO and
COO___________________                                                                                                
Title:____CFO________________________



GUARANTORS:


WITNESS /
ATTEST:                                                                                                
SPECTRAL SOLUTIONS, INC.


__/s/ Amr
Abdelmonem__________________                                                                                                
By:_/s/ Frank Cesario__________________
 (SEAL)
Title:__CTO and
COO____________________                                                                                                
Title:_CFO__________________________
 

 
ILLINOIS SUPERCONDUCTOR CANADA CORPORATION


_/s/ Amr
Abdelmonem___________________                                                                                                
By:__/s/ Frank Cesario_________________
 (SEAL)
Title:__CTO and
COO____________________                                                                                                
Title:_CFO___________________________




LENDERS:
 

 
MANCHESTER
SECURITIES                                                                                     
ALEXANDER FINANCE L.P.
CORPORATION




By:_/s/ Elliot
Greenberg_________________                             By:______/s/ Brad
Whitmore______________
Print Name:_Elliot
Greenberg_____________                                                                                     
Print Name:_Brad Whitmore_________________
Title:__Vice
President_____________                                                                                                
Title:_President_____________________


